     Case 2:18-cv-02831-WBS-AC Document 35 Filed 08/17/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KWESI MUHAMMAD,                                   No. 2:18-cv-2831 WBS AC P
12                       Plaintiff,
13           v.                                         ORDER
14    R. BURTON, et al.,
15                       Defendants.
16

17

18          Plaintiff, a state prisoner proceeding pro se and in forma pauperis in this civil rights
19   action, has filed two motions for default judgment. The first, ECF No. 29, seeks default judgment
20   against Robert Burton. The second, ECF No. 33, seeks default judgment against Landon Bird.
21          As to the first-filed motion, this case is not proceeding against Robert Burton. Burton is
22   not named in the operative Second Amended Complaint, ECF No. 13, and plaintiff was denied
23   leave to proceed on a proposed Third Amended Complaint, see ECF Nos. 20 (Findings and
24   Recommendations), 24 (order adopting recommendation). This case proceeds against DVI
25   Warden Landon Bird only. ECF No. 15. Robert Burton was never served. Accordingly, the
26   Clerk of Court declined to enter default against Burton when such entry was requested by
27   plaintiff. ECF No. 28. Without entry of default, there can be no default judgment. See Rule 55,
28
                                                        1
     Case 2:18-cv-02831-WBS-AC Document 35 Filed 08/17/21 Page 2 of 2


 1   Fed. R. Civ. P. Neither entry of default nor default judgment is available against a non-party.
 2          As to the second motion, ECF No. 33, sole defendant Bird was granted an extension of
 3   time to answer the Second Amended Complaint (ECF No. 30) and he did so within the time
 4   provided by the court (ECF No. 31). There has been no default.
 5          On July 20, 2021, this case was stayed and referred to the Post-Screening ADR Project.
 6   No motions should be filed during the pendency of the stay.
 7          For these reasons, plaintiff’s motions for default judgment, ECF Nos. 29 and 33, are
 8   HEREBY DENIED.
 9   DATED: August 4, 2021
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
